Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6 states “a visible light signal including information on a list of information data”. This should state “on a list of the information data”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "a display unit on an outer surface" in line 2.  It is not clear to the examiner if this is supposed to be the same outer surface as mentioned in claim 4 (which claim 9 depends on) or a different outer surface of the portable information data transmitting device.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  “controls the light emitting then the display device 120 responds with a selection signal. Without the display device 120 receiving the related information first, the response message doesn’t take place.
Claim 11 is also rejected under 112b via dependency on claim 9.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 8 and 12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Snyder (US 2011/0305460).
Regarding claim 1, Snyder teaches a portable information data transmitting device (Fig. 1, transmitting device 10), comprising: a memory (Fig. 2, memory 70; paragraph [0014], Fig. 2 is a block diagram of the example portable light and receiver as illustrated in Fig. 1) configured to store at least one piece of information data (paragraph [0027], lines 1-3, data stored in memory…); a light emitting unit (Fig. 2, unit holding light source 20) configured to include a plurality of light emitting elements (page 3, paragraph [0027], lines 2-4, light includes a plurality of light sources 20…), and to transmit visible light signals including some or all of the information data (paragraph [0022], 50 causes modulation of light source 20 responsive to data stored in memory 70; paragraph [0028]; paragraph [0039], white leds…) to a display device located within a predetermined communication range by using the light emitting elements (Fig. 2, display device 100 with display 170; Fig. 1 shows transmitting device 10 in a predetermined communication range of receiver 100); and a control unit (Fig. 2, control unit 50) configured to control the light emitting elements for causing the visible light signals (paragraph [0022], 50 causes modulation of light source 20 responsive to data stored in memory 70) to be transmitted to the display device (paragraph [0035], a display 170…for displaying the demodulated and/or decoded data).  
Regarding claim 2, Snyder teaches the portable information data transmitting device of claim 1, wherein the portable information data transmitting device comprises a main body shaped as a flashlight (Fig. 1, transmitting device 10 is shaped as a flashlight; paragraph [0023], Portable light 10 may be a flashlight…), and the control unit is configured to control the light emitting elements to emit light of a predetermined intensity for enabling the portable information data transmitting device to serve as a flashlight (paragraph [0020], light source 20 includes…light emitting diode for providing illuminating light…continuously, intermittently…light intensities…).  
Regarding claim 3, Snyder teaches the portable information data transmitting device of claim 2, wherein the portable information data transmitting device comprises a mode switcher (Fig. 2, mode switcher 60) configured to switch use of the portable information data transmitting device (paragraph [0025], In any case…switch 60 for controlling the operation of light 10) to function as a flashlight or information data transmitter (paragraph [0028]), and the control unit is configured to differentially control operations of the light emitting elements according to the use of the portable information data transmitting device as determined by the mode switcher (paragraph [0027], lines 1-20).  
Regarding claim 4, Snyder teaches the portable information data transmitting device of claim 1, comprising: at least one selector configured to be provided on an outer surface of the portable information data transmitting device (paragraph [0027], lines 1-2, actuations of switch 60), for selecting a data provision method for providing the information data (paragraph [0027], lines 1-7).  
Regarding claim 5, Snyder teaches the portable information data transmitting device of claim 4, wherein the control unit is configured to cause, according to the data provision method selected by the selector, visible light signals including all of the information data stored in the memory to be transmitted to the display device (paragraph [0027], lines 8-10, a certain actuation…may start the transmission of data from memory 70 until all of the data is transmitted…).  
Regarding claim 6, Snyder teaches the portable information data transmitting device of claim 4, wherein the control unit is configured to cause, according to the data provision method selected by the selector, a visible light signal including information on a list of information data stored in the memory to be transmitted to the display device (paragraph [0029], Data relating to portable light 10 that may be stored in memory 70 and may be used by processor 50 for modulating light source 20 may include…any combination of any of the foregoing).  
Regarding claim 8, Snyder teaches the mobile information data transmission apparatus of claim 4, wherein the control unit is configured to generate, according to the data provision method selected by the selector, a specific information data having a storage ordinal number corresponding to a cardinal number of times of activating the selector, among the information data stored in the memory, and to control to transmit a visible light signal19English Translation ofPCT/KR2017/002087Attorney Docket No. 5835-000187-US-NP including the specific information data to the display device (paragraph [0027], In the present arrangement, processor 50 may respond to actuations of switch 60 (cardinal number of times of activating the selector)…to select the data (a specific information that has a storage ordinal number) stored in memory 70 that is to be transmitted…).  
Regarding claim 12, Snyder teaches a system (Fig. 1) for displaying information data by using visible light communication (Fig. 1, using display 170), the system comprising: a portable information data transmitting device (Fig. 1, transmitting device 10) configured to store (Fig. 2, memory 70; paragraph [0014], Fig. 2 is a block diagram of the example portable light and receiver as illustrated in Fig. 1) at least one piece of information data (paragraph [0027], lines 1-3, data stored in memory…), and to include a plurality of light emitting elements (page 3, paragraph [0027], lines 2-4, light includes a plurality of light sources 20…) for transmitting visible light signals including some or all of the information data (paragraph [0022], 50 causes modulation of light source 20 responsive to data stored in memory 70; paragraph [0028]; paragraph [0039], white leds…); and a display device configured to receive the visible light signals from the20English Translation ofPCT/KR2017/002087Attorney Docket No. 5835-000187-US-NP portable information data transmitting device (Fig. 2, display device 100 with  display 170; Fig. 1 shows transmitting device 10 in a predetermined communication range of receiver 100), and to display the information data included in the visible light signals (paragraph [0035], a display 170…for displaying the demodulated and/or decoded data) to a user (paragraph [0063], what is displayed on a display device…that a user may desire).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snyder (US 2011/0305460) in view of Shim (US 2018/0212679).
Regarding claim 7, Snyder teaches the portable information data transmitting device of claim 6.
Although Snyder teaches transmitting a visible light signal including information on a list of information data, Snyder doesn’t teach wherein the control unit is configured to cause, in response to a receipt of a selection signal for a specific information data within the information on the list, a visible light signal including the specific information data to be transmitted to the display device.  
Shim also teaches a visible light communication system (Figs. 16 and 17) wherein the control unit (paragraph [0225], In particular, the external device or the external server may correspond to a main entity controlling on/off of the external light 500) transmits a list of information (paragraph [0229], the controller 180 of the mobile terminal 100 can display a GUI…based on the data extracted from the visible light received by the light receiving unit; Fig. 16c, list of information shown in GUI 1640) wherein the control unit (Fig. 16, control unit of 500), in response to a receipt of a selection signal for a specific information data within the information on the list (paragraph [0237], if a command for selecting a menu option for paying for ordered food by dividing a bill by a head count of N is sensed, the controller 180 can transmit information (a selection signal for a specific information)…to an external device or external server connected with visible light communication (control unit of external light 500)), is configured to cause, a visible light signal including the specific information data to be transmitted to the display device (paragraph [0237], Then the external device or the external sever may emit visible light including information on a bill divided by N corresponding to the sum of the mobile terminal 100…the controller 180 receives the emitted visible light and can display the GUI…based on data extracted from the visible light).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the functionality of the control unit taught by Snyder and incorporate the functionality of transmitting selected information as requested by a user as taught by Shim as this will allow the user to access specific information instead of having unnecessary extra information on the display. This not only saves time but also incorporates a pleasant user experience.
Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snyder (US 2011/0305460) in view of Castor (US 2013/0208184).
Regarding claim 9, Snyder teaches the portable information data transmitting device of claim 4.
Although Snyder teaches transmitting text and/or image data from the transmitting device (paragraph [0021]), Snyder doesn’t teach further comprising a display unit on an outer surface of the portable information data transmitting device, and wherein the control unit is configured to cause, according to the data provision method selected by the selector, related information which is related to the information data stored in the memory to be displayed through the display unit.  
Castor teaches a vlc transmitting device 125 (Fig. 1), further comprising a display unit (Fig. 1, display within VLC device 125) on an outer surface of the portable information data transmitting device (paragraph [0030], lines 1-3), and wherein the control unit is configured to cause, according to the data provision method selected by the selector, related information which is related to the information data stored in the memory to be displayed through the display unit (paragraph [0023], When the light source is one or more LEDs of an LED display screen, the content displayed on the display screen may be identified for association with information carried over the VLC medium. For example, an image object may displayed on an LED monitor…displaying the image object but also to implement VLC for transmitting information pertaining to the object).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the transmitting device taught by Snyder and incorporate the display unit as taught by Castor in order to help aid the user with the data to be transmitted to another device thereby confirming the association with the desired data stream (Castor: paragraph [0103]).
Regarding claim 11, Snyder in view of Castor teaches the portable information data transmitting device of claim 9, wherein the control unit is configured to transmit a visible light signal arranged to carry an image of the related information displayed through the display unit, to the display device (Snyder: paragraph [0021], Information contained in message 21 may be received…as text and/or image data; Castor: paragraph [0031], device 125 may integrate certain types of image content into the VLC…).  
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snyder (US 2011/0305460) in view of Castor (US 2013/0208184) in further view of Shim (US 2018/0212679).
Regarding claim 10, Snyder in view of Castor teaches the portable information data transmitting device of claim 9, wherein the related information are displayed through the display unit (taught by Castor).
Although Snyder in view of Castor teaches related information are displayed through the display unit, Snyder in view of Castor doesn’t teach the control unit is configured to cause, in response to a receipt of a selection signal for a specific related information, a visible light signal including the information data corresponding to the specific related information, to be transmitted to the display device.  
Shim also teaches a visible light communication system (Figs. 16 and 17) wherein the control unit (paragraph [0225], In particular, the external device or the external server may correspond to a main entity controlling on/off of the external light 500) transmits related information (paragraph [0229], the controller 180 of the mobile terminal 100 can display a GUI…based on the data extracted from the visible light received by the light receiving unit; Fig. 16c, related information shown in GUI 1640) wherein the control unit (Fig. 16, control unit of 500), in response to a receipt of a selection signal for a specific related information (paragraph [0237], if a command for selecting a menu option for paying for ordered food by dividing a bill by a head count of N is sensed, the controller 180 can transmit information (a selection signal for a specific information)…to an external device or external server connected with visible light communication (control unit of external light 500)), is configured to cause, a visible light signal including the information data corresponding to the specific information data to be transmitted to the display device (paragraph [0237], Then the external device or the external sever may emit visible light including information on a bill divided by N corresponding to the sum of the mobile terminal 100…the controller 180 receives the emitted visible light and can display the GUI…based on data extracted from the visible light).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the functionality of the control unit taught by Snyder in view of Castor and incorporate the functionality of transmitting selected information as requested by a user as taught by Shim as this will allow the user to access specific information instead of having unnecessary extra information on the display. This not only saves time but also incorporates a pleasant user experience.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited (PTO-892). See also relevant reference noted below:
Fujiwara (US 2007/0147843) teaches visible light communication between two communication modules wherein a user can visually perceive the communication state of the visible light during visible light communication as shown in Fig. 1.
Aoyama (US 2016/0191158) teaches normal imaging and visible light communication modes of a portable device and how these modes can be used to derive transmitted data from a scene as shown in Fig. 7 and paragraphs [0634]-[0638].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017.  The examiner can normally be reached on Mon-Sat: 11-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRANESH K BARUA/Examiner, Art Unit 2637